65 F.3d 148
95 Cal. Daily Op. Serv. 7127, 95 Daily JournalD.A.R. 12,141Dawud Halisi MALIK, Plaintiff-Appellant,v.Neal BROWN, Defendant-Appellee.
No. 91-36320.
United States Court of Appeals,Ninth Circuit.
Sept. 8, 1995.

1
Before BEEZER and CYNTHIA HOLCOMB HALL, Circuit Judges, and SAMUEL CONTI, District Judge.*

ORDER

2
Sua sponte, we recall the mandate.  Zipfel v. Halliburton Co., 861 F.2d 565, 567 (9th Cir.1988).


3
It has come to the attention of the court that Congress adopted the Religious Freedom Restoration Act, 42 U.S.C. Secs. 2000bb-1 to 2000bb-4 ("RFRA"), prior to the date our opinion was filed.  RFRA was not called to our attention by the parties in a post-filing petition.  Our research did not disclose its existence prior to filing.


4
RFRA sets a different standard than the one adopted in our opinion.  Malik v. Brown, 16 F.3d 330, 333-34 (9th Cir.1994).  If we applied RFRA, Malik would still have been the prevailing party.  This order memorializes our adoption of RFRA as the proper standard governing this case.


5
Upon entry of this ORDER, the mandate shall issue forthwith.



*
 The Honorable Samuel Conti, United States District Judge for the Northern District of California, sitting by designation